Court of Appeals, State of Michigan

                                                  ORDER
                                                                              Brock A. Swartzle
In re JP                                                                       Presiding Judge

Docket No.        344812                                                      Elizabeth L. Gleicher

LC No.            2017-000048-DL                                              Michael J. Kelly
                                                                               Judges


                  The Court orders that the September 24, 2019 opinion is hereby AMENDED to correct a
clerical error:

              In the third line of the first paragraph of the concurring op1mon it reads: "and 1s
understandable and commendable that S's mother and authorities took the matter seriously".

                It should read: "and it is understandable and commendable that S's mother and
authorities took the matter seriously".

                  In all other respects, the September 24, 2019 opinion remains unchanged.




                            A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                     SEP 2 6 2019
                                           Date
                                                                 ~~~-
                                                                   Chielerk
                                                                            9,.